Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the amendment filed on 03/31/2022. As directed by the amendment: no claims have been amended, no claims have been withdrawn, claims 1-21 have been cancelled, and new claims 22-44 have been added.  Thus, claims 22-44 are presently under consideration in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "an electrical potential" at line 12 renders the claim indefinite. It is unclear for whether this electrical potential is the same as the one recited at line 6. If it is so, then "the" or "said" should be used.  If it is not, then essential structural cooperative relationships between the two are suggested.
Claim 26 recites the limitation "an electrical potential" at lines 2-3 renders the claim indefinite. It is unclear for whether this electrical potential is the same as the one recited in the preceding claim 22 at line 6. If it is so, then "the" or "said" should be used.  If it is not, then essential structural cooperative relationships between the two are suggested.
Regarding claim 30, recites the limitation "the distance" at lines 2 and 3 in the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear and indefinite to the relationship between “the distance” and “a desired distance” at line 2 or “a distance” as the one recited in the preceding claim 29 at line 2 and to whether they are the same or different. Further clarification is required to either further differentiate (the distance) or provide proper antecedent basis.  Furthermore, it is unclear the functional claimed as followed: “the distance is increased when the average welding wire feed speed” does what?  Examiner assumes “the distance is increased when the average welding wire feed speed decreases” for prosecution.
Claim 31 recites the limitation "the cyclical repetition" at line 2 in the claim.  There is insufficient antecedent basis for this limitation in the claim.
In claim 32, there is  a similar issue with the limitation “the distance” at set forth above in claim 30.
Claim 36 recites the limitation "a welding wire feed speed" at line 10 renders the claim indefinite. It is unclear for whether this welding wire feed speed is the same as the one recited at lines 3-4. If it is so, then "the" or "said" should be used.  If it is not, then essential structural cooperative relationships between the two are suggested.  Furthermore, the limitation "an electrical potential" at line 15 renders the claim indefinite. It is unclear for whether this electrical potential is the same as the one recited at line 8. If it is so, then "the" or "said" should be used.  If it is not, then essential structural cooperative relationships between the two are suggested.
Claim 37 recites the limitation "a short circuit" at lines 4 and 11 renders the claim indefinite. It is unclear for whether this short circuit is the same as the one recited at line 2. If it is so, then "the" or "said" should be used.  If it is not, then essential structural cooperative relationships between the two are suggested.
Regarding claim 40, recites the limitation "the distance" at line 4 in the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear and indefinite to the relationship between “the distance” and “a desired distance” and/or “a distance” at line 2 or “a distance” as the one recited in the preceding claim 39 at line 2 and to whether they are the same or different. Further clarification is required to either further differentiate (the distance) or provide proper antecedent basis.
Claim 41 recites the limitation "the cyclical repetition" at line 3 in the claim.  There is insufficient antecedent basis for this limitation in the claim.
In claim 42, there is  a similar issue with the limitation “the distance” at set forth above in claim 40.
Claims 23-25, 27-29, 33-35, 38-39, and 43-44 are also rejected because each claim depends on rejected claims 22 and 36.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-26, 29, 31, and 35-42 are rejected under 35 U.S.C. 103 as being unpatentable over COLE (US 20150165540 A1) in view of Lund et al. (US 4,088,866), Kawamoto et al. (US 20120074114 A1), and Artelsmair et al. (US 20030038156).
Regarding claim 22, COLE discloses a welding method using a welding torch 30, 420 (see at least figs. 1, 4) having an electrode (32, 406) and using a welding wire (402) that is supplied to a welding point Z (fig. 1, i.e. a welding zone) at a welding wire feed speed (¶ 0026, 0034, 0041), 
creating an arc (not labeled, see ¶ 0034) to be maintained between the electrode 
(32, 406) and a workpiece (W) to be welded by way of a welding current flowing through the electrode (¶ 0036).
COLE discloses all the limitations of the claimed invention as set forth above, except for producing an electrical potential around the electrode; tapping the electrical potential with the welding wire; controlling the feed speed of the welding wire according to a tapped electrical potential, said controlling resulting in establishing an average welding reed speed; and applying, before welding or permanently, an electrical voltage to the welding wire to detect an electrical potential before ignition of the arc and to determine a position of the welding wire in relation to the workpiece from the detected electrical potential before the ignition of the arc.
However, Lund et al teaches producing an electrical potential around the electrode (1, 2); tapping the electrical potential with the welding wire (col. 1, lines 51-62); controlling the feed speed of the welding wire according to a tapped electrical potential (col. 2, lines 1-13; col. 8, lines 22-34). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the COLE‘s reference, to include such electrical potential measurement as set forth above, as suggested and taught by Lund, for the purpose of ensuring a uniform melting of the welding electrodes and maintain an even flow of the desired amount of welding heat and molten material to the welding point (col. 1, lines 47-50).
Moreover, Kawamoto et al teaches said controlling (13, i.e. wire feed speed controller) resulting in establishing an average welding reed speed (Wf) (¶ 0017, 0036, 0042, 0064). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such average wire feed speed as set forth above, as suggested and taught by Kawamoto, for the purpose of uniform bead can be achieved by controlling the wire feed speed (¶ 0019).
Furthermore, Artelsmair et al teaches applying, before welding or permanently, an electrical voltage to the welding wire 13 (fig. 1) to detect an electrical potential (i.e. detected voltage) before ignition of the arc 15 (fig. 1) and to determine a position of the welding wire (i.e. tracking a position/height of a welding torch 10 above the workpiece 16) in relation to the workpiece 16 (fig. 1) from the detected electrical potential before the ignition of the arc 15 (fig. 1) (abstract; ¶ 0001, 0028-0029, 0033, 0035, i.e. the calibration process can run before and/or during the actual welding process 33.  Furthermore, the welding head detected actual values and signals (i.e. electrical potential (a current and/or voltage)) in order to determine the position of the welding torch relative to the workpiece before the welding torch can started/ignited/initiated.). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such voltage detection and positioning of the torch/electrode/wire as set forth above, as suggested and taught by Artelsmair, for the purpose of positioning and controlling or tracking the welding torch, i.e. the current flowing between the welding torch or a contact pipe and the workpiece is measured once a welding process is initiated so that corresponding actual values and signals for the position of the welding torch relative to the weld line (¶ 0028).
With respect to claim 23, COLE in view of Lund et al, Kawamoto et al, and Artelsmair et al discloses the limitations of the claimed invention as set forth above of which Kawamoto et al. further discloses the welding wire 16 (fig. 1) (¶ 0001) that is supplied to the welding point comprises supplying the welding wire to the welding point at a first welding wire feed speed Wf1 (fig. 2) until a short circuit (see figure 2) between the welding wire 16 (fig. 1) and the workpiece 15 (fig. 1, i.e. called base material) is detected via the tapped electrical potential (¶ 0044); 
when the short circuit is detected (¶ 0029), the supplying of the welding wire to the welding point is stopped or changed (i.e. switching) to a second welding wire feed speed Wf3 (fig. 3); and Page 3 of 12 P62663 03207143,nOCXi".S. Pateot Application No. 17/276,603 
Reply to on-final Office action of December 1, 201when, via the tapped electrical potential and a specified limit value  (i.e. constant value) of the electrical potential (¶ 0059-0060), a determination is made that the welding wire has stopped and has melted to a certain extent causing an elimination of the short circuit, supplying of the welding wire to the welding point is restarted at the first welding wire feed speed Wf1 (fig. 2) (¶ 0016, 0045).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such wire feed speed configurations as set forth above, as suggested and taught by Kawamoto, for the purpose of achieving uniform weld bead without increasing spatters even if any external disturbance such as change of distance between a tip and base material occurs (abstract).
With respect to claims 24 and 38, COLE in view of Lund et al, Kawamoto et al, and Artelsmair et al discloses the limitations of the claimed invention as set forth above of which Kawamoto et al. further discloses wherein: stopping and starting of the supplying of the welding wire 16 (fig. 1) (¶ 0001) is repeated cyclically during welding (¶ 0046, 0066).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such wire feed speed configurations as set forth above, as suggested and taught by Kawamoto, for the purpose of achieving uniform weld bead without increasing spatters even if any external disturbance such as change of distance between a tip and base material occurs (abstract).
With respect to claim 25, COLE in view of Lund et al, Kawamoto et al, and Artelsmair et al discloses the limitations of the claimed invention as set forth above of which Kawamoto et al. further discloses wherein: the supplying of the welding wire 16 (fig. 1) is started with a specified start delay time and/or the welding wire is stopped (i.e. when a short circuit does occur) with a specified stop delay time (¶ 0009, 0040).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such delay time configurations as set forth above, as suggested and taught by Kawamoto, for the purpose of stabilizing arc by reducing spatter generation, and suppressing variations in the short circuit cycle and the number of short circuits due to extended interval between short circuits (¶ 0047).
With respect to claim 26, COLE in view of Lund et al, Kawamoto et al, and Artelsmair et al discloses the limitations of the claimed invention as set forth above of which Lund et al. further discloses wherein: the electrical voltage or an electrical current (i.e. electric current) with respect to an electrical potential (i.e. a preset reference value) of the workpiece 4 (fig. 2), or a related electrical variable (i.e. electric power), is detected as potential (col. 1, lines 51-62; col. 12, lines 66 – col. 13, lines 34). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such electrical potential reference as set forth above, as suggested and taught by Lund, for the purpose of achieving a total control of the melting process with a substantially maintained, constant distance from the melting end of the electrode to the surface of the molten pool and with a substantially maintained, constant quantity of molten electrode metal per time unit (col. 2, lines 31-35).
With respect to claims 29 and 39, COLE in view of Lund et al, Kawamoto et al, and Artelsmair et al discloses the limitations of the claimed invention as set forth above of which Kawamoto et al. further discloses wherein: the average welding wire feed speed (Wf) is used to control a distance (not labeled) between the electrode 16 (fig. 1, i.e. used as a consumable electrode) and the workpiece 15 (fig. 1, i.e. called a base material) (¶ 0036).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such average wire feed speed as set forth above, as suggested and taught by Kawamoto, for the purpose of uniform bead can be achieved by controlling the wire feed speed, even if any external disturbance (¶ 0019).
With respect to claims 30, 40, and 42, COLE in view of Lund et al, Kawamoto et al, and Artelsmair et al discloses the limitations of the claimed invention as set forth above of which COLE further discloses wherein: starting from a desired distance, the distance 408 (fig. 4, i.e. height) is increased when the average welding wire feed speed decreases and the distance 408 (fig. 4, i.e. height) is reduced when the average welding wire feed speed increases (¶ 0009, 0042, 0049).
With respect to claims 31 and 41, COLE in view of Lund et al, Kawamoto et al, and Artelsmair et al discloses the limitations of the claimed invention as set forth above of which Kawamoto et al. further discloses wherein: the cycle frequency of the cyclical repetition (see figures 2-6) is used to control a distance (not labeled) between the electrode 16 (fig. 1, i.e. used as a consumable electrode) and the workpiece 15 (fig. 1, i.e. called a base material) (¶ 0037, 0042, 0067-0068).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such cycle frequency as set forth above, as suggested and taught by Kawamoto, for the purpose of reducing any increase in spatter generation or unstable arc due to unexpected external disturbance occurred in the middle of welding (¶ 0072).
With respect to claim 35, COLE in view of Lund et al, Kawamoto et al, and Artelsmair et al discloses the limitations of the claimed invention as set forth above of which Lund et al. further discloses wherein: during a short circuit between the welding wire (1, 2)and the workpiece 4 (fig. 2), a resistance is determined from the detected potential and the welding current as a measure of the state of a line between an electrical potential measurer 14 (fig. 2) for determining the detected electrical potential and the workpiece 4 (fig. 2) (col. 8, lines 22-34; col. 14, lines 32-39).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such electrical potential measurement as set forth above, as suggested and taught by Lund, for the purpose of ensuring a uniform melting of the welding electrodes and maintain an even flow of the desired amount of welding heat and molten material to the welding point (col. 1, lines 47-50).
With respect to claim 36, COLE in view of Lund et al, Kawamoto et al, and Artelsmair et al discloses the limitations of the claimed invention as set forth above in claim 22 (same features) including of which Lund further discloses wherein an electrical potential measurer 14, 14a, 14b (figs. 2-4) is configured to detect, with the welding wire (col. 9, lines 48-66), an electrical potential generated by the welding current around the electrode (1, 2), and a feed controller 5, 6 (fig. 2, i.e. mechanical feeding devices) configured to evaluate a detected electrical potential and to control a welding wire feed speed via the detected electrical potential so that an average welding wire feed speed is established; the electrical potential measurer 14, 14a, 14b (figs. 2-4) comprises a high-impedance voltage source (col. 5, lines 47-52).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such electrical potential measurement and wire feed controlling elements as set forth above, as suggested and taught by Lund, for the purpose of ensuring a uniform melting of the welding electrodes and maintain an even flow of the desired amount of welding heat and molten material to the welding point (col. 1, lines 47-50).
With respect to claim 37, COLE in view of Lund et al, Kawamoto et al, and Artelsmair et al discloses the limitations of the claimed invention as set forth above of which Kawamoto et al. further discloses wherein: 
the feed controller (13, i.e. a wire feed speed controller) is configured to determine a short circuit (see figure 2 for example) between the welding wire 16 (fig. 1) (¶ 0001) and the workpiece 15 (fig. 1, i.e. called a base material) via the detected electrical potential (¶ 0044); 
when a short circuit is detected  (¶ 0029), the feed controller (13, i.e. a wire feed speed controller) is configured: 
to stop the supply of welding wire at a first welding wire feed speed Wf1 (fig. 2) by the welding wire feed; orPage 6 of 1262663 0320143,DCmXi".S. Pateot Application No. 17/276,603 
Reply to o-rtfinal Office action of December 1, 201to change (i.e. switching) the supply of welding wire 16 (fig. 1) (¶ 0001) to a second welding wire feed speed Wf3 (fig. 3); 
the feed controller (13, i.e. a wire feed speed controller) is configured to determine, via a tapped electrical potential and a specified limit value (i.e. constant value) of the electrical potential (¶ 0059-0060), that the stopped welding wire 16 (fig. 1) (¶ 0001) has melted to a certain extent causing elimination of a short circuit, whereby the feed controller  (13, i.e. a wire feed speed controller) restarts the supply of the welding wire into the region of the electrode (¶ 0016, 0045).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such wire feed speed configurations as set forth above, as suggested and taught by Kawamoto, for the purpose of achieving uniform weld bead without increasing spatters even if any external disturbance such as change of distance between a tip and base material occurs (abstract).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over COLE (US 20150165540 A1) in view of Lund et al. (US 4,088,866), Kawamoto et al. (US 20120074114 A1), and Artelsmair et al. (US 20030038156) as applied to claim 22 above, and further in view of DENNEY et al. (US 20130327749 A1).
Regarding claim 27, COLE in view of Lund et al, Kawamoto et al, and Artelsmair et al discloses all the limitations of the claimed invention as set forth above, except for wherein a short circuit is identified when the electrical voltage or electrical current drops to zero.
However, DENNEY et al. teaches wherein a short circuit is identified when the electrical voltage or electrical current drops to zero 412, 512 (figs. 4 and 5) (¶ 0054, 0057, i.e. where the voltage level drops to zero). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such electrical identification as set forth above, as suggested and taught by DENNEY, for the purpose of preventing an arc from forming between the distal end of the wire and the workpiece. Ramping of the heating current helps to prevent inadvertently interpreting a rate of change of voltage as a pinch off condition or an arcing condition when no such condition exists (¶ 0054).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over COLE (US 20150165540 A1) in view of Lund et al. (US 4,088,866), Kawamoto et al. (US 20120074114 A1), Artelsmair et al. (US 20030038156), and DENNEY et al. (US 20130327749 A1) as applied to claim 6 above, and further in view of Matus et al. (US 7,767,933 B2).
Regarding claim 28, COLE in view of Lund et al., Kawamoto et al., Artelsmair et al., and DENNEY et al. discloses all the limitations of the claimed invention as set forth above, except for wherein, when the supply of the welding wire is stopped the value of the electrical voltage or the electrical current rises from zero due to the melting of the welding wire and the associated loss of contact between the welding wire and the workpiece and, with further melting of the welding wire, a specified limit voltage or a specified limit current as a limit value of the potential is reached, whereby the supply of the welding wire to the welding point is restarted.
However, Matus et al. teaches wherein, when the supply of the welding wire (not shown, see wire feeder 20 in figure 2) is stopped the value of the electrical voltage or the electrical current 94 (fig. 6) rises from zero due to the melting of the welding wire and the associated loss of contact between the welding wire (not shown, see wire feeder 20 in figure 2) and the workpiece (18) and, with further melting of the welding wire, a specified limit voltage or a specified limit current 96 (fig. 6, i.e. called Iclamp limit/level) as a limit value of the potential is reached, whereby the supply of the welding wire to the welding point is restarted (col. 7, lines 10-49; col. 8, lines 18-42). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such electrical potential limitations as set forth above, as suggested and taught by Matus, for the purpose of providing the overall stability of the welding process (col. 8, lines 37-38).

Claims 33-34 and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over COLE (US 20150165540 A1) in view of Lund et al. (US 4,088,866), Kawamoto et al. (US 20120074114 A1), and Artelsmair et al. (US 20030038156) as applied to claim 22 above, and further in view of Hutchison (US 20150375331 A1).
Regarding claims 33 and 43, COLE in view of Lund et al, Kawamoto et al, and Artelsmair et al discloses all the limitations of the claimed invention as set forth above, except for wherein an arc voltage between the electrode and the welding point is detected and the supply of the welding wire is stopped when the detected arc voltage, or an average value of the arc voltage over a specified period of time, falls below a specified limit voltage.
However, Hutchison teaches wherein an arc voltage between the electrode 42 (fig. 1, i.e. a wire) and the welding point (i.e. a welding point on the workpiece 18) is detected (i.e. by the control circuitry 22) and the supply of the welding wire is stopped when the detected arc voltage, or an average value of the arc voltage over a specified period of time, falls below a specified limit voltage (¶ 0026). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such arc voltage detection as set forth above, as suggested and taught by Hutchison, for the purpose of maintaining a substantially constant arc length during peak portions of the pulsed waveform (¶ 0026).
With respect to claims 34 and 44, COLE in view of Lund et al., Kawamoto et al., Artelsmair et al, and Hutchison discloses the limitations of the claimed invention as set forth above of which Hutchison further discloses wherein the supply of the welding wire is restarted when the detected arc voltage, or an average value of the arc voltage over a specified period of time, rises above a specified starting voltage (¶ 0033).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such arc voltage detection as set forth above, as suggested and taught by Hutchison, for the purpose of maintaining a substantially constant arc length during peak portions of the pulsed waveform (¶ 0026).

Response to Amendment
Applicant’s amendments have overcome Claim Objections and the claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph from previous Office Action. However, the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has not overcome from previous Office Action as set forth above.

Response to Arguments
Applicant’s arguments with respect to new claim(s) 22-44 have been considered but are moot because the new ground of rejection as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827. The examiner can normally be reached Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KET D DANG/Examiner, Art Unit 3761         

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761